DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 14-20 in the reply filed on 10/17/022 is acknowledged.  The traversal is on the ground(s) that search of one of the designated invention group would naturally produce search results directed to the techniques, apparatuses, and other structure claimed within the other invention group.  This is not found persuasive because a search for forming the layers of the bridge using a sacrificial layer is not likely to find art pertinent to attaching a complete bridge.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in fig. 6E, the label 630 points to what label 603 pointed to in fig. 6A.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liger et al. (US 2010/0171190) (“Liger”). 
With regard to claim 14, figures 10-21 of Liger discloses a method of forming an infrared imaging device 200, the method comprising: forming a bridge 206 on a sacrificial layer 224; forming an opening 226 in the sacrificial layer 224; disposing a contact metal layer 230 on sidewalls of the opening 226; forming a leg structure (240, 250, 260) (“upper cross portions 260 and 262 of the conductive pillars are formed in the channels 256 and 258”, par [0059]) that couples to the bridge 206 and the contact metal layer 230, wherein the leg structure (240, 250, 260) comprises a cross-section having a first section 240, a second section 260 substantially parallel to the first section 240, and a third section 250 joining the first section 240 and the second section 260; and removing the sacrificial layer 224 to suspend the bridge 206 and the leg structure (240, 250, 260) above a substrate 220 of the infrared imaging device 200, wherein the contact metal layer 230 is coupled to the substrate 220.
With regard to claim 15, figures 10-21 of Liger discloses that the forming the leg structure (240, 250, 260) comprises forming the leg structure (240, 250, 260) such that the leg structure (240, 250, 260) extends between the bridge 206 and the contact metal layer 206 in a first direction (left to right in fig. 21) substantially parallel to a plane defined by a surface (top of 220) of the substrate 220, the cross-section is an s-shaped cross-section (cross-section of (240, 250, 260)) or a z-shaped cross-section, the forming the leg structure (240, 250, 260) comprises forming the leg structure (240, 250, 260)with the s-shaped cross-section (cross-section of (240, 250, 260)) or the z-shaped cross-section maintained as the leg structure (240, 250, 260) extends along the first direction (left to right in fig. 21), the first section 240 and the second section 260 extend along the first direction (left to right in fig. 21) and a second direction (in and out of page in fig. 21) substantially parallel to the plane (plane of top surface of 220), and the third section 250 joins the first section 240 and the second section 260 in a third direction (top to bottom direction in fig. 21) that is substantially perpendicular to the plane (plane of top surface of 220).
With regard to claim 16, figures 10-21 of Liger discloses that the leg structure comprises: a first segment 240 associated with the first section 240 and having a first dimension (length of 240 extending left to right in fig. 21) that extends in a first direction (left to right in fig. 21) that is substantially parallel to a plane (plane of top surface of 220) defined by a surface of the substrate 220 and a second dimension (thickness of 240) that extends in a second direction (up and down in fig. 21) that is substantially perpendicular to the plane (plane of top surface of ), wherein the first dimension (length of 240) is greater (length of 240 greater than thickness of 240) than the second dimension (thickness of 240); a second segment 260 associated with the second section 260; and a third segment 250 associated with the third section 250 and adjacent to the first segment 240 and the second segment 260, the third segment 250 having a third dimension (thickness of 240 in direction from left to right in fig. 21) that extends in the first direction (left to right in fig. 21) and a fourth dimension (height of 240) that extends in the second direction (top to bottom in fig. 21), wherein the third dimension (thickness of 240) is less (thickness is less than height of 240) than the fourth dimension (height of 240).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liger et al. (US 2010/0171190) (“Liger”) in view of Gooch et al. (US 6,690,014) (“Gooch”).
With regard to claim 20, Liger does not disclose that the forming the opening exposes a pad disposed on an overglass layer of the infrared imaging device, and wherein the overglass layer is disposed on the substrate.
However, figure 8 of Gooch discloses that the forming the opening exposes a pad 40 disposed on an overglass layer 30 of the infrared imaging device 10, and wherein the overglass layer 30 is disposed on the substrate 11.
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Liger with the silicon dioxide layer as taught in Gooch in order to an insulated surface to form the microbolometer.  See col. 4 ll. 40-42 of Gooch. 

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/28/2022